  Case 2:19-cv-00064-LEW Document 1 Filed 02/08/19 Page 1 of 4                   PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MAINE


 CHRYSTAL GOULET,

                                  Plaintiff,

                vs.                                      Civil Action No. _________

 WHOLE FOODS MARKET GROUP,
 INC.,

 And

 GBD PROPERTIES, INC.
                               Defendants.



                                  NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendants, Whole Foods Market Group, Inc.

("WFMG") and GBD Properties, Inc. ("GBD" and together with WFMG, the "Defendants"), file

this Notice of Removal of the captioned action from the Superior Court of Portland, Cumberland

County, Maine, where the action is now pending, to this Court and shows the Court the following:

       1.     Plaintiff Chrystal Goulet (“Plaintiff”) filed this action on or around October 10,

2018 in Cumberland County Superior Court.

       2.     Defendants were served with the Summons and Complaint in this action on October

18, 2018. An amended complaint was filed by Plaintiff, without objection, to name the proper

party GBD Properties, Inc. on January 21, 2019. A true and accurate copy of the Summons and

Complaint are attached hereto as Exhibits A, B, and C, respectively.

       3.     Plaintiff responded to Requests for Admissions on January 9, 2019 where Plaintiff

admitted that the damages, if proven at trial, would be valued in excess of $75,000, exclusive of
  Case 2:19-cv-00064-LEW Document 1 Filed 02/08/19 Page 2 of 4                      PageID #: 2



interests and costs. A true and accurate copy of the Request for Admissions is attached hereto as

Exhibit D. Thus, removal of this case is timely under 28 U.S.C. § 1446(b). See Parker v. County

of Oxford, 224 F. Supp. 2d 292, 295 (D. Me. 2002).

       4.      This case is removable pursuant to 28 U.S.C. § 1441(a) as a civil action “of which

the district courts of the United States have original jurisdiction.”

       5.      The Court has original subject-matter jurisdiction over this case under 28 U.S.C.

§ 1332 because the real parties in interest in this action are citizens of different states and the

amount in controversy in this action exceeds $75,000, exclusive of interest and costs:

               a.      Plaintiff is a resident of Biddeford, York County, State of Maine. See

                       Exhibit B, ¶ 1.

               b.      WFMG is a Delaware corporation with its headquarters located in Austin,

                       Texas. Accordingly, WFMG is treated as a citizen of Texas for purposes of

                       determining whether this Court has subject matter jurisdiction over this

                       action. 28 U.S.C. § 1332(c)(1); See Hertz Corp. v. Friend, 599 U.S. 77, 78-

                       79 (2010).

               c.      GBD is a Delaware corporation with its principal place of business in

                       Austin, Texas. Accordingly, GBD is treated as a citizen of Texas for

                       purposes of determining whether this Court has subject matter jurisdiction

                       over this action. 28 U.S.C. § 1332(c)(1); See Hertz Corp. v. Friend, 599

                       U.S. 77, 78-79 (2010).

               d.      Plaintiff’s damages, if proven at trial, would be valued in excess of $75,000,

                       exclusive of interests and costs. See Exhibit D.




                                                  2
  Case 2:19-cv-00064-LEW Document 1 Filed 02/08/19 Page 3 of 4                      PageID #: 3



               e.      Consequently, Plaintiff and Defendants are considered citizens of different

                       states for purposes of 28 U.S.C. § 1332.

       6.      It is proper for this case to be removed to this Court’s district because the Superior

Court of Portland, Cumberland County, Maine, is located within this Court’s district.

       7.      As indicated by the attached Certificate of Service, a copy of this Notice is being

served on all parties. A copy of the Notice is also being filed with the Clerk of the Superior Court

of Cumberland County.

       8.      Pursuant to 28 U.S.C. 1446(a), copies of all process, pleadings, and orders served

on Defendants in this action are attached to this Notice as exhibits.

       9.      In the event that any question arises as to the propriety of this removal, Defendants

request the opportunity to submit briefs and be heard at oral argument in support of its position

that removal is proper.

       WHEREFORE, Defendants respectfully requests that this Court take jurisdiction of this

action and issue all necessary orders and process to remove the action from the Cumberland

County Superior Court to this Court.



                            [SIGNATURES ON FOLLOWING PAGE]




                                                 3
  Case 2:19-cv-00064-LEW Document 1 Filed 02/08/19 Page 4 of 4                 PageID #: 4




                                            Respectfully submitted,

                                            Whole Foods Market Group, Inc.
                                            And
                                            GBD Properties, Inc.
                                            By their attorney,



                                            /s/ Kevin P. Polansky_______________
                                            Kevin P. Polansky (Bar #5516)
                                            Kevin.polansky@nelsonmullins.com
                                            Nelson Mullins Riley & Scarborough, LLP
                                            One Post Office Square, 30th Floor
                                            Boston, MA 02109
                                            (T) (617) 217-4720
                                            (F) (617) 217-4710

DATED: February 8, 2019




                               CERTIFICATE OF SERVICE

       I, Kevin P. Polansky, counsel for Whole Foods Market Group, Inc. and GBD Properties,

Inc., do hereby certify that I have served the foregoing documents on the following counsel of

record this 8th day of February 2019 by U.S. First-Class Mail:

       Peter Clifford
       Clifford & Clifford, LLC
       62 Portland Road, Suite 37
       Kennebunk, ME 04043


                                            /s/ Kevin P. Polansky_______________




                                               4
